Thayer, J.,
(orally.) Tho question in this case is -whether the duty on a small pocket lamp, like this -which I exhibit, should be 70 per cent. ad valorem, or 35 per cent, ad valorem. That depends upon whether it is a “smoker’s article.” My judgment, under the testimony, is that it is a “smoker’s article.” They are certainly used by smokers. They may be used at times for other purposes. I do not think, however, that to constitute an article within the moaning of the law “a smoker’s article,” it should be made to appear that :it is exclusively used by smokers. It is sufficient if the article is mainly so used. If it is an article that is usually carried in stock by those who deal in pipes, and other articles of that sort, it should be classed as a smoker’s article. That it is mainly used for lighting pipes and cigars is evident. I think that it is properly chargeable ydth a duty of 70 per cent, ad valorem, which was the duty imposed.
In this case, therefore, judgment will be entered in favor of the defendant.